from a decision of the Unemployment Insurance Appeal Board, filed November 3, 1975, which reversed the decision of a referee and modified the initial determination of the Industrial Commissioner by holding that claimant was disqualified from receiving benefits effective April 19, 1975 because he lost his employment through misconduct in connection therewith. Though the divergent testimony of the employee’s supervisor and the claimant presented a question of fact as to whether claimant was discharged or left his employment voluntarily, there is no question but that the claimant refused to carry out a reasonable term of his employment. The board found that this deportment on the part of claimant constituted misconduct because there was no compelling reason for the claimant’s refusal. Since the determination as to whether or not a claimant is guilty of misconduct is a factual one and solely within the province of the board, it must be upheld, if supported by substantial evidence (Matter of Lester [Catherwood], 30 AD2d 1025). We find such evidence here. Decision affirmed, without costs. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.